DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Request for Continued Examination filed on 11/23/2021.
Applicant’s election without traverse of Group II (Claims 17-22) in the reply filed on 03/10/2021 is acknowledged.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for those examiner's amendments were given in a telephone interview with attorney John K. Winn Reg. No.58, 579 on 12/27/2021.
The claims have been amended as following:
1.     (Canceled)
2.     (Canceled)
3.     (Canceled)
4.     (Canceled)
5.     (Canceled)
6.     (Canceled)
7.     (Canceled)
8.     (Canceled)
9.     (Canceled)

11.     (Canceled)
12.     (Canceled)
13.     (Canceled)
14.     (Canceled)
15.     (Canceled)
16.     (Canceled)
Allowable Subject Matter
Claims 17-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior arts are Akoum et al. (U.S 2018/0279286); Hui et al. (U.S 2016/0127919) and O’Keeffe et al. (U.S 9,525,204).
Akoum et al. (U.S 2018/0279286) discloses method beam management in a wireless communication system where the mobile device can detect the received power and/or signal strength and transmit information to the BS device  notifying the BS device and/or requesting a change to another ( or the alternative) beam; measurement reference signals, such that one DL transmission beam is identified for UE measurements and subsequently used and subsequently, beam recovery can be established using the new beam and the (coarse) beam management procedure can be enhanced by indicating/reporting alternative DL transmission beams in the RACH procedure. 
Hui et al. (U.S 2016/0127919), selecting one of the transmit beam patterns for the transmit node that corresponds to a combination of the preferred scanning beam patterns for the beam scanning stages as a selected transmit beam pattern for 
O’Keeffe et al. (U.S 9,525,204), disclose the wireless network element employs a power scan method that enables the discernment of angular user density using an antenna array and beam-forming system and the beam scanning module is operably coupled to a database for recording values representative of incoming signal power and angle of arrival for a plurality of remote wireless communication units when sweeping the radiation pattern through the sector of the communication cell where the radiation pattern comprise a measurement beam having a narrow beam. The beam scanning module may be further arranged to measure a power level from separate receive diversity paths and store squared power information associated with each processed beam as separate entries in the database.
However, none of Akoum, Hui, O’Keeffe and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to a client device, comprising: a processor; and a transceiver configured to, in coordination with the processor, receive a current beam configuration for a beam scanning procedure, wherein the processor is configured to:
utilizing a linear transformation:

    PNG
    media_image1.png
    25
    168
    media_image1.png
    Greyscale

to determine a subsequent beam management codebook Wsubsequent by multiplying a matrix R with a current beam management codebook Wcurrent, wherein the matrix R is determined by an elevation angle θi and an azimuth angle φi; determining at least one link quality measurement to be performed on a set of beams in a current angular arrangement of the received current beam configuration; and determining, based on the determined at least one link quality measurement exceeding or falling below a predetermined quality threshold, a first indication indicating an initial beam management procedure or a second indication indicating a subsequent beam management procedure, and wherein the transceiver is further configured to transmit the determined first indication or the second indication as recited in the context of claims 17, 21 and 22. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 18-19 and 20 depend from claims 17 are allowed since they depend from allowable claims 17, 21 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
12/30/2021